EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
	A)  Please amend the abstract as follows:
ABSTRACT
[Described herein are materials and methods useful in the field of insulation, including building materials, refrigeration, cryogenics, and shipping, amongst others. Advantageously, the provided materials and method provide reduced radiative heat transfer by applying coatings to insulating materials in order to alter the emissivity, including in the infrared electromagnetic spectrum. Advantageously, the provided materials and methods, while increasing thermal conductivity, provide an overall reduction in heat transfer and therefore provide superior insulation.]
An insulation useful in the field of building materials, refrigeration, cryogenics, and shipping.  The insulation has reduced radiative heat transfer by applying coating to the insulation material in order to alter the emissivity, including the infrared electromagnetic spectrum.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant's claim for provisional priority under 35 U.S.C. 119(e).  The provisional applications being filed May 7, 2021, as Application Nos. 60/021,381 and 60/021,395, respectively.

Information Disclosure Statement
The information disclosure statements filed October 11, 2021, October 1, 2021, and July 30, 2021 have been submitted for consideration by the Office.  They have been placed in the application file and the information referred to therein has been considered.

Drawings
The drawings were received on May 7, 2021.  These drawings are approved.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: A material comprising: an insulating material; a low-emissivity coating on a surface of said insulating material; wherein said low-emissivity coating has a thermal conductivity of less than or equal to 0.6 W/m-K and an emissivity less than or equal to 0.5 of electromagnetic radiation having a wavelength selected from the range of 1 mm to 2.5 µm (claim 1).  This invention also deals with a method comprising: providing an insulating material; coating a surface of said insulating material with a low-emissivity coating; wherein said low-emissivity coating has a thermal conductivity of less than or equal to 0.6 W/m-K and an emissivity less than or equal to 0.5 of electromagnetic radiation having a wavelength selected from the range of 1 mm to 2.5 µm (claim 18).
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please refer to the enclosed PTO-892 form for the citation of pertinent art in the present case, all of which disclose  various materials.

Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM H MAYO III whose telephone number is (571)272-1978.  The examiner can normally be reached on M-Thurs (5:30a-3:00p) Fri 5:30a-2p (w/alternating Fridays off).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Thompson can be reached on 571-272-2342.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/William H. Mayo III/


William H. Mayo III
Primary Examiner
Art Unit 2847
WHM III
August 13, 2022